Judgment affirmed.

A promissory note made by J. L. Morgan and payable to J. M. Mercer or bearer, dated March 9, 1880, was transferred in writing by Mercer to plaintiffs, as collateral security, on October 19, 1882. On said latter date, Mercer received the note from the agent of plaintiffs, to collect the same, and did collect a part of the amount due; but in August, 1890, he sold the note to his nephew J. M. Morgan, a brother of J. L. Morgan the maker. J. M. Morgan turned over the note to B. W. Parker (the defendant) to collect. On November *4157, 1890, defendant was in Conyers, Rockdale county, with the note in his possession, and plaintiffs’ agent and their attorney notified him to keep it, that plaintiffs claimed it and would contend for it; and later in the same day, demanded that he give them the note, which he refused to do, stating that it did not belong to him but was sent to him for collection by J. M. Morgan. On the next day J. M. Morgan was notified of plaintiffs’ claim by their attorney, and immediately went to defendant’s house in'DeKalb county and obtained the note from the wife of defendant, he not being at home. J. M. Morgan then delivered the note to the maker in settlement of accounts between them. Plaintiffs sued Parker to recover possession of the note. The verdict was for the defendant, and plaintiffs’ motion for a new trial was overruled. The grounds of the motion .are immaterial.
J. N. Q-lenn, for plaintiffs.